            Case 1:20-cv-01127-JMF Document 70 Filed 06/22/20 Page 1 of 6



June 22, 2020

The Honorable Jesse M. Furman
Thurgood Marshall U.S. Courthouse
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

         RE:     Plaintiffs’ joint letter motion to exclude extra-record evidence or, in the
                 alternative, to permit limited discovery in State of New York v. Wolf, et al., 20-
                 CV-1127 (JMF), and Lewis-McCoy v. Wolf, et al., 20-CV-1142 (JMF).

Dear Judge Furman,

        Plaintiffs submit this letter motion pursuant to Rules 1(A), 2(C), and 3(A) of the Court’s
Individual Rules and Practices, Local Civil Rule 6.3, and Rules 26, 30, 34, and 56 of the Federal
Rules of Civil Procedure. Plaintiffs ask the Court to exclude three extra-record declarations that
Defendants filed with their motion for summary judgment on June 19, 2020. See 20-CV-1127,
ECF Nos. 68-1, 68-2, 68-3. 1 In the alternative, Plaintiffs request an informal conference with the
Court to seek leave to conduct limited, expedited discovery including document requests and
depositions of these declarants; and to compel disclosure of communications involving these
declarants that were withheld from the Administrative Record (“AR”) on privilege grounds.
Plaintiffs conferred in good faith with Defendants regarding these matters, and Defendants do
not consent to Plaintiffs’ requests to take discovery and to compel disclosure of communications
withheld from the AR.

        1. Background. These actions challenge a decision by the Acting Secretary of Homeland
Security to prohibit New York residents from enrolling or re-enrolling in the Trusted Traveler
Programs (“TTP”). Plaintiffs in both actions challenge this decision in part on the ground that it
violates the Administrative Procedure Act (“APA”). See ECF No. 1, ¶¶ 28, 51, 114-134; 20-CV-
1142, ECF No. 1, ¶¶ 2, 90-93. The Court’s review of Plaintiffs’ APA claims is to be based on
the “whole record”—that is, “the full administrative record that was before the Secretary at the
time he made his decision.” Citizens to Pres. Overton Park v. Volpe, 401 U.S. 402, 420 (1971);
see 5 U.S.C. § 706.

        At an initial pretrial conference on March 26, the Court explained—and no party
disagreed—that any disputes regarding the contents of the AR should be addressed before the
parties moved for summary judgment on the APA claims. See ECF No. 31, at 7-11, 15-17, 19,
21-23. With that uncontested principle in mind, the Court entered a scheduling order that
provided first for Defendants’ preparation and production of the AR, followed by motions
practice to resolve any disagreements regarding the completeness of the AR, and then cross-
motions for summary judgment once the AR was complete. ECF No. 22.

       Defendants initially produced the AR on April 24. ECF No. 37-1. After briefing, the
Court ordered Defendants to produce a privilege log identifying documents withheld from the

1
    Unless otherwise noted, all ECF citations are to Docket No. 20-CV-1127.


                                                   1
          Case 1:20-cv-01127-JMF Document 70 Filed 06/22/20 Page 2 of 6



AR on a claim of privilege. New York v. Wolf, No. 20-CV-1127 (JMF), 2020 WL 2049187, at *3
(S.D.N.Y. Apr. 29, 2020). Defendants produced a revised AR and privilege log on May 22,
noting redactions to the AR and listing 170 documents withheld in full on various claims of
privilege. ECF Nos. 54-1, 55-1. Plaintiffs moved to compel disclosure of the documents
withheld on privilege grounds. ECF No. 50. The Court largely sustained Defendants’ privilege
invocations, but ordered disclosure of a few withheld or redacted documents. New York v. Wolf,
No. 20-CV-1127 (JMF), 2020 WL 3073294, at *1, 5 (S.D.N.Y. June 10, 2020). Consistent with
that order, Defendants filed the completed AR on June 17. ECF No. 65-1.

        On June 19, Defendants filed their motion and supporting memorandum for partial
summary judgment on Plaintiffs’ APA claims. ECF Nos. 67, 68. The motion was accompanied
by three extra-record declarations from senior DHS officials: Pete R. Acosta, Director of Trusted
Traveler Programs, U.S. Customs and Border Protection (“CBP”) (ECF No. 68-1); Scott L.
Glabe, DHS Acting Assistant Secretary for Border Security and Immigration (ECF No. 68-2);
and Robert E. Perez, Deputy Commissioner of CBP (ECF No. 68-3). Defendants’ summary
judgment memorandum cites extensively to these extra-record declarations, both to present
factual evidence not included in the AR and to support the merits of Defendants’ APA
arguments. See ECF No. 68, at 3-5, 7-8, 15, 20, 23-24.

       2. The declarations should be excluded. Defendants’ new declarations are extra-record
evidence that should not be considered in adjudicating Plaintiffs’ APA claims.

        As the Court is aware, judicial review of agency action under the APA ordinarily is
limited to the AR.2 Overton Park, 401 U.S. at 420. The “focal point for judicial review should
be the administrative record already in existence, not some new record made initially in the
reviewing court.” Camp v. Pitts, 411 U.S. 138, 142 (1973) (per curiam). Defendants’ new
declarations violate this black-letter principle: the declarations do not appear in the AR, and
instead were created months after the date of the decision challenged in these actions, apparently
for the sole purpose of supporting Defendants’ motion for partial summary judgment. See
Acosta Decl., at 11 (ECF No. 68-1) (signed June 19, 2020); Glabe Decl., at 6 (ECF No. 68-2)
(signed June 19, 2020); Perez Decl., at 10 (signed June 17, 2020).

        Just a few days ago, in holding that DHS’s decision to rescind DACA was arbitrary and
capricious under the APA, the Supreme Court reiterated the “‘foundational principle of
administrative law’ that judicial review of agency action is limited to ‘the grounds that the
agency invoked when it took the action.’” Dep’t of Homeland Sec. v. Regents of the Univ. of
Calif., No. 18-587, slip op. at 13-17 (June 18, 2020) (quoting Michigan v. EPA, 576 U.S. 743,
758 (2015)). The Court explained that “[p]ermitting agencies to invoke belated justifications . . .
can upset ‘the orderly functioning of the process of review,’ forcing both litigants and courts to
chase a moving target.” Id., slip op. at 16 (quoting SEC v. Chenery Corp., 318 U.S. 80, 94
(1943)). Defendants seek to evade this foundational rule and ask the Court instead to credit the
agency’s “convenient litigating position” and “post hoc rationalizations” presented for the first
2
  To be sure, limited exceptions to the record rule exist. See New York v. U.S. Dep’t of
Commerce, 351 F. Supp. 3d 502, 632-35 (S.D.N.Y. 2019) (describing exceptions to the record
rule). But Defendants’ summary judgment memorandum identifies no exception to justify their
effort to introduce facts not present in the AR, ECF No. 68; and no such exception applies here.


                                                 2
          Case 1:20-cv-01127-JMF Document 70 Filed 06/22/20 Page 3 of 6



time on summary judgment. Id. (quoting Christopher v. SmithKline Beecham Corp., 567 U.S.
142, 155 (2012)).

         The Court should therefore exclude the Acosta, Glabe, and Perez declarations. See, e.g.,
Dow AgroSciences v. Nat’l Marine Fisheries Serv., 707 F.3d 462, 467-68 (4th Cir. 2013)
(holding in an APA case that the district court “erred in receiving and considering” agency
affidavit prepared for summary judgment); see also Overton Park, 401 U.S. at 419 (rejecting
“litigation affidavits” from agency officials that “were merely post hoc rationalizations, which
have traditionally been found to be an inadequate basis for review” (citation omitted)).

        In addition, Defendants have—no fewer than half a dozen times—represented to the
Court through sworn certifications from agency officials and signed filings by counsel that the
AR as filed constitutes the full record the agency considered in reaching the challenged decision.
See, e.g., ECF No. 39, at 1 (Apr. 24, 2020 Letter from Zachary Bannon to the Court) (“[T]he
administrative record that was filed this evening is complete, and the government does not intend
to submit any further materials on Monday morning as permitted by the Court’s order.”); ECF
No. 37, at 3-4 (Apr. 24, 2020 Certification of Juliana Blackwell) (“I certify that, to the best of my
knowledge, information, and belief, the attached index contains the non-privileged documents
considered by DHS, and that these documents constitute the Administrative Record the agency
considered.”); see also ECF No. 47, at 3-4 (same); ECF No. 54, at 3-4 (same); ECF No. 65, at 3
(June 17, 2020 Certification of Juliana Blackwell) (same). Indeed, in opposing Plaintiffs’ motion
to complete the record, Defendants contended that “the Administrative Record already reflects
exactly what information CBP can no longer access to vet TTP applicants.” ECF No. 55, at 5.
And in opposing production of a privilege log, Defendants attested that the AR included all non-
privileged documents considered by DHS, and represented that “the Court can decide these
matters on the Administrative Record filed by the government.” ECF No. 42, at 2. For this
reason alone, Defendants should be foreclosed from attempting to bolster their case after the fact
with made-for-litigation declarations.

        3. In the alternative, the Court should permit limited discovery. If the Court decides not
to exclude Defendants’ extra-record evidence, Plaintiffs respectfully request that the Court
permit limited extra-record discovery so Plaintiffs may probe the assertions of fact contained in
the Acosta, Glabe, and Perez declarations.

       Defendants’ extra-record declarations include assertions of fact that are not present in the
AR, that conflict with the allegations in Plaintiffs’ complaints, and that go to what the Court has
already identified as a key issue in this litigation—namely, “an understanding of the vetting
process and relevant standards [for TTP approval], especially concerning criminal offenses.”
New York, 2020 WL 3073294, at *4. If the Court intends to consider this extra-record evidence,
adversarial examination to test the self-serving statements Defendants created for this lawsuit is
warranted in the interest of both completeness and fairness. See, e.g., Dopico v. Goldschmidt,
687 F.2d 644, 654 (2d Cir. 1982) (holding in an APA case that “the District Court could not
properly grant summary judgment when such a basic factual issue was in dispute, without at least
permitting plaintiffs some limited discovery to explore whether some portions of the full record
were not supplied to the Court”); Nw. Coal. for Alternatives to Pesticides v. U.S. E.P.A., 920 F.
Supp. 2d 1168, 1176 (W.D. Wash. 2013) (authorizing extra-record discovery in APA case and
holding that “all parties should have an equal opportunity to present extra-record evidence in


                                                 3
          Case 1:20-cv-01127-JMF Document 70 Filed 06/22/20 Page 4 of 6



support of their position”); see also Fed. R. Civ. P. 56(d)(2) (on summary judgment, court may
authorize the nonmoving party to “obtain affidavits or declarations or to take discovery” on a
showing that “for specified reasons, it cannot present facts essential to justify its opposition”).

         Plaintiffs recognize the principle that where allowed, extra-record discovery in APA
litigation should be narrower in scope than the liberal discovery permitted by Rule 26 in typical
civil litigation. See New York, 351 F. Supp. 3d at 548 n.19; Ali v. Pompeo, No. 16-cv-3691,
2018 WL 2058152, at *4 (E.D.N.Y. May 2, 2018). If authorized by the Court, Plaintiffs would
seek narrow, targeted discovery to permit them to meet the factual contentions newly-raised in
the Acosta, Glabe, and Perez declarations. This discovery would include requests for expedited
production of documents (returnable on a seven-day deadline, see Fed. R. Civ. P. 34(b)(2)(A), to
minimize disruption to the existing scheduling order), as well as depositions of each declarant
immediately following the production of responsive documents.

        4. The Court should revisit its ruling on Plaintiffs’ motion to compel. In addition, in
light of Defendants’ reliance on testimony from officials whose communications they withheld
from the AR on privilege grounds, Plaintiffs respectfully request that the Court reconsider in part
its order on Plaintiffs’ motion to compel, or deem the asserted privileges waived with respect to
these documents.

        Among the records identified on Defendants’ privilege log are seven documents that
Plaintiffs sought to compel and that were communicated by or to the three new declarants:
DHSGLL062 (Acosta), PRIV_016 (Perez), PRIV_019 (Perez), PRIV_022 (Perez), PRIV_029
(Glabe), PRIV_043 (Perez), PRIV_050 (Glabe). The Court denied Plaintiffs’ motion to compel
as to these seven documents, holding that they were protected by various privileges. 3 ECF No.
62.

       Local Civil Rule 6.3 governs motions for reconsideration. Reconsideration is “to be
employed sparingly,” but may be granted to “review the court’s decision in light of the
availability of new evidence.” In re Health Mgmt. Sys., Inc. Sec. Litig., 113 F. Supp. 2d 613, 614
(S.D.N.Y.2000) (citing Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d
Cir. 1992)). Here, the new evidence that warrants reconsideration is Defendants’ reliance for
summary judgment purposes on newly-created declarations from DHS officials whose
communications within the AR they successfully withheld on privilege grounds.

       It is well established that “a party cannot use materials as a ‘sword’ in its defense ‘while
using privileges attaching to [materials relied upon for that defense] as a shield.’” In re City of
New York, 607 F.3d 923, 946-47 (2d Cir. 2010) (quoting John Doe Co. v. United States, 350
F.3d 299, 302 (2d Cir. 2003)) (alterations in original). Defendants seek to rely on new
declarations from three DHS officials in support of their summary judgment motion, while
simultaneously shielding from scrutiny AR communications to and from those officials. The
Court should compel disclosure of these seven records to permit Plaintiffs to assess whether the
AR communications rebut or otherwise inform Plaintiffs’ response to the declarations. See

3
 The Court held that DHSGLL062 was protected by the law-enforcement privilege; PRIV_029
was protected by the attorney-client privilege; and PRIV_016, PRIV_019, PRIV_022,
PRIV_043, and PRIV_050 were protected by the deliberative-process privilege. ECF No. 62.


                                                  4
         Case 1:20-cv-01127-JMF Document 70 Filed 06/22/20 Page 5 of 6



United States v. Bilzerian, 926 F.2d 1285, 1292 (2d Cir. 1991) (“[P]rivilege may implicitly be
waived when defendant asserts a claim that in fairness requires examination of protected
communications.”).

        At minimum, the five documents as to which the Court sustained Defendants’ assertions
of deliberative-process privilege (PRIV_016, PRIV_019, PRIV_022, PRIV_043, and PRIV_050)
should be disclosed. In ruling on Plaintiffs’ motion to compel, the Court noted that deliberative
process “is only a ‘qualified’ privilege and, thus, must be balanced ‘against the need of the
particular litigant for access to the privileged information.’” ECF No. 62 (quoting MacNamara
v. City of New York, 249 F.R.D. 70, 79 (S.D.N.Y. 2008)). Plaintiffs do not challenge the Court’s
earlier conclusion that, as matters stood at the time, the deliberative-process privileged applied
and was not overcome by Plaintiffs’ need to access the information. But by presenting
declarations from the very same agency officials whose communications they previously
withheld on privilege grounds, Defendants have changed that balance. Plaintiffs’ need to review
the withheld information in order to contest the Acosta, Glabe, and Perez declarations now
overcomes the qualified privilege that attaches to these communications. Plaintiffs respectfully
request that the Court compel disclosure of these documents.



                                     Respectfully submitted,

                                     LETITIA JAMES
                                     Attorney General of the State of New York

                                     By: /s/ Matthew Colangelo
                                     Matthew Colangelo, Chief Counsel for Federal Initiatives
                                     Elena Goldstein, Deputy Chief, Civil Rights Bureau
                                     Daniela L. Nogueira, Assistant Attorney General
                                     Office of the New York State Attorney General
                                     28 Liberty Street
                                     New York, NY 10005
                                     Phone: (212) 416-6057
                                     matthew.colangelo@ag.ny.gov

                                     Attorneys for Plaintiff in 20-CV-1127


                                     NEW YORK CIVIL LIBERTIES UNION FOUNDATION

                                     By: /s/ Antony P.F. Gemmell
                                     Antony P.F. Gemmell
                                     Molly K. Biklen
                                     Jessica Perry
                                     Jordan Laris Cohen
                                     Christopher T. Dunn
                                     125 Broad Street, 19th Floor


                                                5
Case 1:20-cv-01127-JMF Document 70 Filed 06/22/20 Page 6 of 6



                     New York, NY 10004
                     212-607-3300
                     agemmell@nyclu.org

                     Attorneys for Plaintiffs in 20-CV-1142




                               6
